Citation Nr: 0913662	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right (major) elbow.

2.  Entitlement to an initial rating greater than 30 percent 
for right (major) ulnar nerve impingement.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Cleveland RO currently has 
jurisdiction of the claims file.   

In July 2008, the Veteran testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the claims folder.

During the course of his appeal, the Veteran and his 
representative have submitted additional evidence to support 
the claims, and waived RO consideration of the evidence in 
the first instance.  In October 2008, the Veteran's 
representative submitted clinical records of the Veteran's 
treatment at the Battle Creek, Michigan VA Medical Center 
(VAMC), some of which were not previously considered by the 
RO.  At that time, however, the Veteran's representative did 
not provide a waiver of RO consideration of this evidence in 
the first instance.

In an effort to expedite review of these claims, which had 
been expressed by the Veteran and his representative, the 
Board wrote to the Veteran and his representative in December 
2008 providing them the opportunity to waive RO review of the 
previously unconsidered evidence.  The Board also notified 
them of the potential relevance of records from the Social 
Security Administration (SSA), and offered them several 
options to expedite consideration of these claims, to include 
waiving VA's duty to assist in obtaining these records.  

In December 2008, the Veteran's attorney waived RO 
consideration of the newly submitted evidence, and waived 
VA's duty to obtain SSA records prior to adjudicating these 
claims.  The Board will proceed accordingly.  See 38 C.F.R. 
§§ 19.37(b), 20.1304; Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

The Board notes that the Veteran has raised service 
connection or other claims for post-traumatic stress disorder 
(PTSD), myofascial pain syndrome of the right trapezius 
muscle, a facial scar below the left eye, traumatic loss of 
tooth # 8, post-concussion syndrome, chronic headaches, sleep 
disturbance, hypertension, a lumbar spine injury, a left 
ankle disability, a right ankle condition, a left knee 
injury, chronic depression, a left arm disability, a 
bilateral eye condition, a sleep disorder, a sinus condition, 
a gastrointestinal disorder, hearing loss and tinnitus.  The 
conditions involving the left arm, hypertension, chronic 
depression, headaches, a gastrointestinal disorder and a 
sleep disorder are claimed as secondary to service-connected 
post-traumatic arthritis of the right elbow with ulnar nerve 
impingement.

In December 2006, the RO sent the Veteran a duty to assist 
letter on some of these claims, and provided the Veteran VA 
examinations in January 2007.  However, the RO has not issued 
a rating decision on any of these claims.  As such, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's post-traumatic arthritis of the right elbow 
more nearly approximates the criteria for pronation motion 
lost beyond the middle of arc when functional impairment on 
use is considered.  

2.  The Veteran's ulnar nerve impingement of the right arm 
more nearly approximates the criteria for a severe incomplete 
paralysis of the ulnar nerve due to limitation of wrist and 
finger motion, weakened abductor strength, and functional 
impairment on use with demonstrable atrophy involving the 
hand muscles and inter ossei on the volar surface.
CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for 
post-traumatic arthritis of the right (major) elbow have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 3.321(b), 4.1, 4.3, 4.25, 4.68, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC's) 5206-5213 (2008)

2.  The criteria for entitlement to an initial 40 percent 
rating, but no higher, for ulnar nerve impingement of the 
right (dominant) arm have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.25, 4.68, 
4.7, 4.123, 4.124a, DC 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Traumatic arthritis is rated under DC 5010 as degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the elbow is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the elbow are DC's 5206-5213.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected elbow 
and forearm disorders.  As noted above, the Veteran's right 
arm is documented to be his "major" arm for the purposes of 
applying the rating criteria.

The current 10 percent rating under DC 5206 contemplates 
flexion of the major forearm limited to 100 degrees.  A 20 
percent rating is warranted for limitation of flexion to 90 
degrees (DC 5206), limitation of extension to 75 degrees (DC 
5207), a combined limitation of flexion to 100 degrees and 
extension to 45 degrees (DC 5208), other impairment of flail 
joint, joint fracture with marked cubitus varus or cubitus 
valgus deformity or with united fracture of head of radius 
(DC 5209), nonunion in the lower half of the ulna (DC 5211), 
nonunion in the upper half of the radius (DC 5212) or 
limitation of pronation if motion is lost beyond the last 
quarter of arc and the hand does not approach full pronation 
(DC 5213).

A 30 percent rating is warranted for favorable limitation of 
flexion to 70 degrees (DC 5206), limitation of extension to 
90 degrees (DC 5207), nonunion of the radius without loss of 
bone substance or deformity (DC 5211), or limitation of 
pronation with motion lost beyond middle of arc (DC 5213).

Higher ratings are warranted for either greater limitation of 
motion (DC's 5206 and 5207).  Other diagnostic criteria 
pertaining to ankylosis (DC 5205), non-union of the ulna in 
the upper half (DC 5211), non-union of the radius in the 
lower half (DC 5212) or bone fusion (DC 5213 are not 
applicable to the facts of this case.

Normal motion of an elbow is from 0 degrees' extension to 145 
degrees of flexion.  Normal forearm pronation is from zero to 
80 degrees, normal forearm supination is from zero to 85 
degrees, normal wrist dorsiflexion (extension) is from zero 
to 70 degrees, and normal wrist palmar flexion is from zero 
to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Included within 38 C.F.R. § 4.123 are the DC's which evaluate 
neurologic impairments.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.

DC 8516 provides the rating criteria for paralysis of the 
ulnar nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8516.  Complete paralysis of 
the ulnar nerve, which is rated as 60 percent disabling for 
the major extremity, contemplates the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

For the major extremity, ratings of 10 percent, 30 percent 
and 40 percent are assignable for incomplete paralysis which 
is mild, moderate or severe in degree, respectively.  Id.  DC 
8616 refers to neuritis of the median nerve while DC 8716 
refers to neuralgia of the median nerve.

The normal range of motion of the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

In evaluating this case, the Board is cognizant of the limit 
set forth in the amputation rule.  38 C.F.R. § 4.68.  
According to this rule, the combined rating for a disability 
shall not exceed the rating for the amputation at the elected 
level, were amputation to be performed.  The combined rating 
for the overall right arm disability at issue, extending to 
the elbow, must not exceed a 70 percent evaluation for 
amputation below insertion of the pronator teres.  38 C.F.R. 
§ 4.71a, DC 5122.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness. 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence of the claimed symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).
I.  Factual summary

Historically, the Veteran had active duty from July 1987 to 
August 1991 with a history of right elbow injuries.  Post-
service, he underwent 4 surgical procedures in the right 
elbow area, including excision of right elbow synovial cyst 
and lateral retinacular release due to chronic epicondylitis 
(August 2001), arthroscopic excision of capitellar loose 
fragments (August 2002), excision of subcutaneous mass of the 
right elbow (November 2002) and a right anconeus muscle flap 
(March 2004).

Throughout the above-mentioned time period, the Veteran had 
reported right elbow symptoms such as severe pain, limitation 
of arm motion, locking sensation, weakness of the arm, wrist 
and hand, and sleep difficulty due to pain.  He reported 
increased symptoms during flare-ups of disability elicited 
with use and cold weather.

On VA examination in January 2004, the Veteran's right elbow 
flexion was limited to 80 degrees, and further reduced to 60 
degrees with repetitive motion testing.  The examiner 
indicated that such findings represented findings during a 
flare-up of disability.  The examiner provided a diagnosis of 
post-traumatic arthritis of the right elbow with radial 
tunnel syndrome, and indicated that the Veteran would not 
likely be able to return to high demand lifting, grasping, 
pulling, or any repetitive motion with his right arm.

The Veteran filed a claim for a total disability rating based 
upon individual unemployability in February 2004 (that claim 
is not on appeal).  As noted above, the Veteran had a right 
anconeus muscle flap performed in March 2004.  The RO 
obtained a VA examination in April 2004.

In a May 2004 rating decision, the RO awarded the Veteran a 
temporary evaluation of 100 percent based upon surgical 
treatment necessitating convalescence under 38 C.F.R. § 4.30, 
and announced a prospective 10 percent evaluation for post-
traumatic arthritis of the right elbow to be assigned August 
1, 2004.

The Veteran filed a claim for an increased rating for right 
elbow disability in July 2004.  In a November 2004 rating 
decision, the RO continued a 10 percent rating for post-
traumatic arthritis of the right elbow.  The RO also granted 
service connection for ulnar nerve impingement of the right 
arm, and assigned an initial 30 percent rating effective July 
13, 2004.  This appeal ensues from the Veteran's disagreement 
with the disability ratings assigned by the RO in that 
decision.

Following right elbow surgery in March 2004, VA clinical 
records in April 2004 noted the Veteran's complaints of 
numbness over parts of his forearm and middle 2 digits, right 
elbow pain, weakness in the right elbow and hand, difficulty 
with right hand use, inability to sleep due to pain, and 
increased pain when performing activities of daily living 
(ADL's).  Examination demonstrated range of motion from -5 to 
100 degrees, full pronation and supination, and motor and 
sensory functions that were intact.  The right wrist was 
within functional limits (WFL) in all planes except wrist 
extension, which was limited to 45 degrees.  Manual muscle 
testing (MMT) showed 3+/5 strength of the elbow and wrist.  
Right grip strength was 25 pounds compared with 85 pounds on 
the left.

On VA examination in April 2004, the examiner noted that the 
Veteran was only 40 days after his recent surgery, and that a 
later examination after the period of convalescence would be 
appropriate.  The Veteran reported 8/10 pain on most days 
aggravated by picking up items, rotating the arm, and 
twisting.  He had chronic numbness affecting his index, 
middle and ring fingers since his surgery.  He further 
reported limited hand grasp and movement due to pain with 
frequent swelling.  He was unable to play sports, and had 
pain when signing his name.  

On examination, the Veteran's right elbow showed effusion 
with warmth on palpation.  Right elbow flexion and extension 
was limited with pain throughout a range of motion from 30 to 
145 degrees.  The examination was difficult to conduct due to 
guarding and pain.  There was no measurable atrophy.  The 
Veteran was unable to close the hand fully due to pain over 
the lateral epicondyle.  His biceps, triceps and radial 
reflexes were blunted, but neurofilament testing was intact.  
The examiner offered an impression of limited active and 
passive range of motion on flexion, extension, supination and 
pronation of the right forearm and elbow most likely 
secondary to residuals of surgery and past trauma in service; 
evidence of osteophytic spur at the olecranon process; 
swelling over the right lateral epicondyle process; numbness 
of the index, middle and ring fingers; and increased pain and 
fatigability of the right elbow.  The examiner felt that the 
Veteran's physical employability was significantly limited 
and interfered with his activities of daily living, but noted 
that the Veteran was still in his convalescence period.

VA clinical records in June 2004 include the Veteran's report 
of 9/10 pain that was aching, sharp, shooting, sore, 
throbbing and tingling in nature.  His symptoms were 
aggravated by factors such as bending, changes in 
temperature, changing position, exercise, lifting, lying 
down, stress and weather.  Examination showed the right elbow 
to lack 10 degrees of full extension and that flexion was 
limited to 110 degrees.  

On VA examination in August 2004 (upon the expiration of the 
convalescence period), the Veteran reported attending VA 
Vocational Rehabilitation.  He described right arm and hand 
grasp weakness, throbbing pain, and tingling into his middle 
and ring fingers.  His pain worsened with repetitive rolling 
in and out of the arm, and weather changes.  He described 
difficulty with holding or grasping objects, typing, writing, 
shaving and using his arm, which he used less and less often.  
He experienced pain for 10 to 15 minutes after use. 

On examination, the Veteran had pain at the insertion of the 
biceps at the olecranon flexion with effusion over the right 
elbow.  There was guarding and apprehension.  The right 
biceps measured .4 cm less than the left, and the right 
forearm measured 1.5 cm. less than the left.  Monofilament 
sensorium demonstrated hyper-paresthesia following the ulnar 
tract.  The right forearm and hand grasp showed 4/5 strength 
with grimacing.  The right palmar diameter was 1 cm. less 
circumferentially than the left with impingement with direct 
palpation over the lateral inferior condyle.  On range of 
motion testing, the right elbow had active and passive 
flexion to 100 degrees with pain beginning at 50 degrees.  
Fatigability and weakness on repetitive use and motion were 
demonstrated.  On right forearm pronation, there was much 
hesitancy with pain throughout movement, being 20 degrees 
active and 25 degrees passive.  There was guarding, grimacing 
and hesitancy, which limited the examination.  The brachial 
reflexes were blunted to the right.  The Veteran had full 
opposition of the thumb to all fingers.  

Overall, the examiner diagnosed status post surgery for 
lateral epicondyle spurring and impingement with progression 
of recalcitrant pain and limited use, manifested by guarding 
on active and passive pronation, supination and flexion of 
the right elbow; palmar atrophy; chronic epicondylitis; 
bicipital tenosynovitis; and tarsal tunnel syndrome.  The 
Veteran was deemed unemployable from performing physical 
labor, and his arm was disabling him in his ADL's, sleep, 
comfort and his role as a student.  

In pertinent part, a VA speech pathology consultation in 
December 2004 noted that the Veteran demonstrated adequate 
flexibility for selecting keystrokes and having a typing 
speed WFL.  However, the Veteran reported significant pain 
with typing and voice recognition software was recommended.

VA clinical records in June 2005 show that the Veteran 
incurred a mild contusion to the right elbow area with no 
swelling, restrictions of movement or effusion noted.  In 
December 2005, the Veteran had increased pain with flexion 
and extension of the elbow.  In July 2006, the right arm 
demonstrated full range of motion with tenderness, and no 
evidence of swelling.

On VA examination in January 2007, the Veteran described 
constant 7-8/10 pain at the right lateral epicondyle which 
radiated downward.  The pain was sharp, throbbing and 
searing.  He further described symptoms of redness, heat, 
occasional swelling and cracking.  He had difficulty fully 
extending or flexing, but could not articulate the degrees of 
limitation.  He had approximately 3 flares of pain per week 
which lasted between 24 to 72 hours in duration, which he 
treated with ice, warm compresses, extra pain medication, a 
microwavable heating pad and rest.  The flares were 
precipitated by repetitive use, cold, pressure and weather 
changes.  The Veteran was not incapacitated during flares, 
but he had learned to perform functions such as shaving, 
eating and most things with his left hand.  He had 
difficulties with activities such as repetitive grasping with 
radiating pain and numbness from the elbow down to the 4th 
and 5th digits.  He wore an elbow brace and pad brace.  He 
used dictation software as typing was difficult.  

On examination, the Veteran's right elbow had active and 
passive flexion to 120 degrees.  Due to pain, fatigability, 
lack of endurance, and incoordination, the right elbow motion 
was reduced to 110 degrees of flexion with pain beginning at 
80 degrees.  He had right elbow extension to -6 degrees with 
pain, fatigability, lack of endurance and incoordination at 
the last 20 degrees of extension, but there was no 
fatigability associated with repeated movements with pain.  
There was 50 degrees of active and passive supination with 
pain from 30 to 50 degrees, but no fatigability, lack of 
endurance, incoordination, loss of range of motion associated 
with pain.  There was 45 degrees of active and passive 
pronation with pain at the last 5 degrees and fatigability, 
lack of endurance, incoordination and loss of range of motion 
down to 5 degrees due to pain.  

The right wrist demonstrated 40 degrees of active and passive 
dorsiflexion motion with pulling, but no fatigability, lack 
of endurance, incoordination or loss of range of motion with 
repetitive movement associated with pain.  Palmar flexion was 
65 degrees of active and passive motion with grimacing and 
pain beginning at 50 degrees, but no fatigability, lack of 
endurance, incoordination or loss of range of motion 
associated with pain.  Radial deviation was 14 degrees of 
active and passive motion with pain throughout range of 
motion, but no repeated fatigability, lack of endurance, 
incoordination, or loss of range of motion associated with 
repetitive movement or fatigability.  Ulnar deviation of the 
wrist was 15 degrees active and passive with pain throughout 
range of motion and radiating up to the elbow, but no 
fatigability, or lack of endurance with repetitive movement.  

The right hand demonstrated 40 degrees of active movement and 
50 degrees of passive movement of the metacarpal phalangeal 
(MP) joints.  The interphalangeal (IP) joints showed 60 
degrees of active and passive motion with pain at the last 10 
degrees radiating up into the lateral part of the arm.  There 
was no associated fatigability, lack of endurance, 
incoordination, or loss of motion of the thumb or digits IP's 
or MP's.  For the index and middle fingers, the MP's had 90 
degrees of active motion, the proximal interphalangeal (PIP) 
joints 90 degrees of active motion and 100 degrees of passive 
motion, and the distal interphalangeal (DIP) joints had 90 
degrees of active and passive motion.  The Veteran reported 
pain at the last 5 degrees of the PIP, but there was no 
reported fatigability, lack of endurance, incoordination or 
loss of range of motion associated with pain.  Pain was 
reported over the lateral epicondyle of the lateral forearm.  
With respect to the ring and little finger, he reported 
painful flexion of the MP's, PIP's and DIP's.  The MP was 
active 60 out of 90 degrees, and passive at 90 degrees, the 
PIP was active 80 of 100 degrees and passive at 90 degrees, 
the DIP was active 70 out of 80 degrees and passive at 90 
degrees.  The Veteran reported pain, fatigability, lack of 
endurance and incoordination with repetitive movement, and 
lost an additional range of motion of 15 degrees of the MP's, 
5 degrees of the PIP's and 5 degrees of the DIP's.  The 
Veteran had difficulty opposing the thumb to the distal end 
of the little and ring finger.  He could oppose the middle 
and index fingers, but with much deliberation.  The Veteran 
had weak abductor strength between the digits of the 4th and 
5th digits, and the 4th and 3rd digits.  There was some atrophy 
and flattening of the volar hand muscles as well as the inner 
ossei on the volar surface.

Overall, the examiner provided the following clinical 
impression:

Status post surgery for lateral epicondyle 
spurring and impingement of the right arm/elbow 
with progressive recalcitrant pain and limited 
use.  This is supported again by clinical exam.  
There is guarding on active and passive pronation 
and supination and flexion of the right elbow.  
There is palmar atrophy.  There is right palmar 
distribution of neuropathy and tarsal cubital 
tunnel syndrome that is most likely secondary to 
the residuals of surgery, scarring, and the 
condition which began in the service.  This is 
significantly and permanently disabling to this 
Veteran's overall employability.  There is enough 
corroborating evidence.  I have examined this 
condition on two other occasions.  The Veteran 
remains actually worsened because he is requiring 
further pain management...

At his hearing in July 2008, the Veteran testified to sharp 
pains and numbness of the right elbow and wrist which awoke 
him at night.  His right arm limitations slowed down his 
daily routine.  He had made accommodations to his living 
style by microwaving food, using his left hand for activities 
such as using a computer mouse and grasping items, using a 
tie which already had a loop, and using voice activated 
software to type.  His symptoms were exacerbated during cold 
weather.  His treatments included a cream salve, a TENS unit, 
Vicodin, and Neurontin.  He had obtained an Associates Degree 
and was involved in an internship.

As a result of multiple RO rating decisions and convalescence 
ratings following surgery, the following disability ratings 
have been assigned over the years:

Post-traumatic arthritis, right elbow
      10% from 04/26/2002
      100% from 08/20/2002 (38 CFR 4.30)
      10% from 12/01/2002
      40% from 12/30/2003
      100% from 03/02/2004 (38 CFR 4.30)
      10% from 08/01/2004

Ulnar nerve impingement associated with post-
traumatic arthritis, right elbow
      30% from 07/13/2004



II.  Traumatic arthritis, right elbow

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  Prior to 
reducing a veteran's disability rating.  VA must follow all 
applicable regulations and failure to do so renders the 
rating reduction decision void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown 
v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions 
impose a clear requirement that VA rating reductions be based 
upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).  

Here, the Veteran's 40 percent rating was in effect for less 
than five years, so that the analysis is conducted under 
38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a 
reexamination that shows improvement in a disability warrants 
a reduction in the disability evaluation.

In certain cases, VA must also follow certain due process 
provisions prior to reducing a disability rating pursuant to 
38 C.F.R. § 3.105(e).  This provision states as follows:

Reduction in evaluation - compensation.  Where 
the reduction in evaluation of a service-
connected disability or employability status is 
considered warranted and the lower evaluation 
would result in a reduction or discontinuance of 
compensation payments currently being made, a 
rating proposing the reduction or discontinuance 
will be prepared setting forth all material 
facts and reasons. The beneficiary will be 
notified at his or her latest address of record 
of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence 
to show that compensation payments should be 
continued at their present level.

However, the provisions of 38 C.F.R. § 3.105(e) do not apply 
in this case for two reasons.  In this case, the Veteran 
briefly held a 40 percent schedular rating for his service-
connected right elbow disability prior to surgery in March 
2004.  This rating was replaced by a convalescent rating 
pursuant to 38 C.F.R. § 4.30.  The termination of a rating 
under 38 C.F.R. § 4.30 is not subject to the due process 
provisions of 38 C.F.R. § 3.105(e), which is to be followed 
by an "appropriate schedular evaluation."

Additionally, based upon the award of service connection for 
right ulnar nerve impingement with a 30 percent rating 
assigned effective July 13, 2004, the Veteran did not undergo 
a reduction of compensation payments as he continued to 
receive compensation at the 40 percent rate.  See O'Connell 
v. Nicholson, 21 Vet. App. 89, 92 (2007) (holding that rating 
reduction procedures of 38 C.F.R. § 3.105(e) not applicable 
when the claimant left the appeals process with a disability 
rating in excess of the rating possessed prior to the Board 
appeal).  See also Stelzel v. Mansfield, 508 F.3d 1345 (Fed. 
Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 
38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days 
notice prior to a ratings reduction where the overall 
compensation paid to the veteran is not reduced).

In this case, the Veteran's right elbow motion was limited to 
80 degrees, and further reduced to 60 degrees with repetitive 
motion testing, prior to his March 2004 surgery.  The 40 
percent rating under DC 5206 contemplated limitation of 
flexion to 55 degrees.  See 38 C.F.R. § 4.71a, DC 5206.

After the post-surgery period of convalescence, the Veteran 
has obtained an associates degree and has returned to a work 
environment.  Thus, the Veteran has returned to using his 
right elbow under the ordinary conditions of life and work.

VA examination in August 2004 demonstrated that the Veteran's 
right arm pronation was limited to 20 degrees of active 
motion, which is well beyond the middle of arc.  VA 
examination in January 2007 showed active pronation of the 
right elbow to 45 degrees with an additional 5 degree loss of 
range of motion when pain fatigability, lack of endurance and 
incoordination were considered.  This represents right arm 
pronation limited at the middle of arc.  

Given the Veteran's credible reports regarding the frequency, 
duration and severity of flare-ups of disability, and by 
applying the principles enunciated in 38 C.F.R. §§ 4.3, 4.7, 
4.40 and 4.45, the Board finds that the Veteran's post-
traumatic arthritis of the right elbow has more nearly 
approximated the criteria for pronation motion lost beyond 
the middle of arc when functional impairment on use is 
considered.  As such, a 30 percent rating is warranted under 
DC 5213 for the entire appeal period.

However, the Board can find no basis for a higher rating 
under any potentially applicable diagnostic criteria for any 
time during the appeal period.  Overall, the VA examination 
reports dated August 2004 and January 2007, as well as the VA 
clinical records, demonstrate that the Veteran's post-
traumatic arthritis of the right elbow did show improvement 
after his surgical procedure in March 2004, showing flexion 
greater than 90 degrees and extension greater than 45 
degrees.  Thus, the Veteran has experienced a substantial 
improvement of right arm flexion from the 60 degree 
limitation of motion that provided the basis for the 40 
percent rating awarded just prior to his surgery.

Furthermore, there is no evidence of ankylosis, impairment of 
flail joint, joint fracture with marked cubitus varus, 
cubitus valgus deformity, fracture of the radius head, non-
union of the ulna or radius, or bone fusion.  As such, the 
preponderance of the evidence demonstrates that the Veteran 
is not entitled to a rating greater than 30 percent under any 
of the applicable diagnostic codes.

In deciding this case, the Board has specifically considered 
whether a higher evaluation could be based on consideration 
of functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The Veteran 
credibly reports right elbow pain exacerbated upon use, and 
right elbow pain, weakness, fatigability, and incoordination 
have been objectively confirmed by VA examination.  The Board 
has applied the provisions of 38 C.F.R. §§ 4.40 and 4.45, in 
conjunction with 38 C.F.R. § 4.3 (benefit of doubt) and 
38 C.F.R. § 4.7 (higher of two evaluations), in awarding the 
maximum rating for limitation of motion under DC 5213 when 
bone fusion is not present.  

With respect to right elbow limitation of flexion and 
extension, the Veteran's right elbow range of motion loss 
falls well short of the criteria supporting a higher 40 
percent rating under either DC's 5206 or 5207 or 5208 even 
with consideration of functional impairment on use.  Notably, 
the Veteran himself was unable to quantify the extent of his 
motion loss to the VA examiner in January 2007.  To the 
extent that the Veteran claims entitlement to a higher rating 
based upon loss of flexion or extension, the medical findings 
of record outweigh his contentions.

Quite simply, the Board cannot find any basis for a higher 
rating under any applicable diagnostic code for any time 
during the appeal period.  As a result of the decision below, 
a higher rating still would also violate the amputation rule 
under 38 C.F.R. § 4.68.  The evidence supports the assignment 
of a 30 percent rating under DC 5213, but the preponderance 
of the evidence is against a rating in excess of 30 percent 
for any time during the appeal period.  The benefit of the 
doubt doctrine, which has been applied in assigning the 30 
percent rating, is not for further application.  See Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Right ulnar nerve disability

VA examinations in August 2004 and January 2007 undoubtedly 
establish that the Veteran has significant disability 
resulting from his ulnar nerve impingement, which involves 
neuropathy and tarsal tunnel syndrome secondary to residuals 
of surgery and scarring.  VA examination of the right ulnar 
nerve disability in August 2004 was significant for abnormal 
monofilament testing, 4/5 grip strength, palmar atrophy, 
blunted radial reflexes and fatigability and weakness 
demonstrated on repetitive use.

VA examination in January 2007 was significant for ulnar 
deviation 33 percent less than normal (15/45), dorsiflexion 
57 percent less than normal (40/70), bicep flexor strength of 
60 percent of normal (3/5), overall decreased motion of the 
finger joints with pain, fatigability, lack of endurance and 
incoordination, demonstrable difficulty with opposing the 
thumb to the fingers, and weak abductor strength.  There is 
atrophy involving the hand muscles and inter ossei on the 
volar surface, which is indicative of disuse and functional 
impairment.  See 38 C.F.R. § 4.40.

Overall, the Board finds that the Veteran's ulnar nerve 
impingement of the right arm more nearly approximates the 
criteria for a severe incomplete paralysis of the ulnar nerve 
due to limitation of wrist and finger motion, weakened 
abductor strength, and functional impairment on use with 
demonstrable atrophy involving the hand muscles and inter 
ossei on the volar surface.  Thus, a 40 percent rating is 
warranted for the entire appeal period.

However, the Board finds no basis for a higher (greater than 
40 percent) initial rating for the Veteran's right ulnar 
nerve impingement for any time during the appeal period.  In 
this respect, the Veteran does not have complete paralysis of 
the ulnar nerve represented by factors such as "griffin 
claw" deformity, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences, inability to spread the 
fingers or inability to adduct the thumb.  As noted, any 
further compensation is also prohibited by the amputation 
rule set forth in 38 C.F.R. § 4.68.  See 38 C.F.R. §§4.25, 
 4.71a, DC 5122.

In deciding this case, the Board finds that the Veteran's 
subjective complaints as well as his sworn oral testimony, 
and report of symptoms are credible, and have been relied 
upon in awarding a 40 percent disability rating.  There is no 
factual or legal basis for a higher rating still for any time 
during the appeal period.



IV.  Extraschedular consideration

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected disabilities at issue have 
on his activities of work and daily living.  In the Board's 
opinion, all aspects of the Veteran's disabilities at issue 
are encompassed in the schedular ratings assigned.  The Board 
notes that the Veteran does not entirely meet the criteria 
for a 30 percent rating under DC 5213, and the Board applied 
various rating principles such as 38 C.F.R. §§ 4.3, 4.7, 4.40 
and 4.45 in favor of the Veteran.  The Veteran does not 
factually meet the criteria for a higher rating under DC 
8516.  

As the assigned schedular evaluations are deemed adequate, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The 30 percent rating under DC 5213, 
and the 40 percent rating under DC 8516, contemplate a 
significant interference with work activity and ADL's, and 
are intended to compensate for loss of working time from 
exacerbations proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  See also VAOPGCPREC 
5-2005 (Nov. 25, 2005) (noting that schedular ratings are 
intended to compensate for considerable periods of time lost 
from work and that, in view of the availability of medical 
leave, leaves of absence, and other routine accommodations 
for periods of incapacity, some periods of incapacity or time 
lost from work would not preclude a veteran from securing or 
maintaining substantially gainful employment).

In this case, the Veteran has commendably obtained an 
Associates Degree and is working in an internship.  
Accommodations of his overall right elbow and wrist 
disability have been made, to include voice activated 
software for typing.  He indicated to a VA examiner in 
January 2007 that he did not become incapacitated during 
flare-ups of disability.  During the appeal period, the 
Veteran has not required frequent periods of hospitalization 
related to the service-connected disabilities at issue.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

V.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

With respect to the right ulnar nerve disability, the Veteran 
is challenging the initial evaluation assigned following 
grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, with respect to both claims, the Board notes 
that the RO issued VCAA notices in January 2004, March 2004, 
and February 2006 advising the Veteran of the types of 
evidence and/or information deemed necessary to substantiate 
the claims and the relative developmental duties under the 
VCAA.  

The Veteran is represented by an attorney, who has actively 
participated in the development of these claims.  In January 
2008, this attorney submitted a written brief citing numerous 
reasons why higher ratings should be assigned by citing 
specific diagnostic criteria and rating provisions.  See 
Vazquez-Flores, 22 Vet. App. 37, 48 (2008).  In a written 
statement received in February 2009, the Veteran's attorney 
requested that the Board proceed to an adjudication of the 
case notwithstanding the fact that additional evidence may be 
outstanding.  As such, the Veteran and his counsel have 
demonstrated actual knowledge of the evidentiary standards 
and developmental duties in this case, and no prejudice 
accrues to the Veteran in deciding the case at this time.  
See Overton v. Nicholson,  20 Vet. App. 427, 438 (2006) ("A 
claimant's representation by counsel does not alleviate VA's 
obligation to provide compliant notice; however, that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced...")

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
as well as private and VA medical records.  The Veteran's 
counsel has specifically waived VA duty to obtain records 
related to the Veteran's claim for disability benefits with 
SSA.  On review of the record and the representations by the 
Veteran's attorney, the Board finds no further duty on the 
part of VA to obtain any additional records on the Veteran's 
behalf.

The Veteran was afforded several VA examinations during the 
appeal period, to include a VA examination as recent as 
January 2007.  Since that examination, there is no lay or 
medical evidence suggesting an increased severity of symptoms 
to the extent that a higher rating may still be possible.  
Thus, there is no duty to provide further medical 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


							(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent rating for post-traumatic arthritis of the right 
(dominant) elbow is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A 40 percent rating for right (major) ulnar nerve impingement 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


